 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHAD M. BUSTO,                                      No. 2:19-cv-1342-TLN-KJN PS
12                       Plaintiff,
13           v.                                          ORDER
14   STATE OF CALIFORNIA,                                (ECF Nos. 1, 2.)
15                       Defendant.
16

17           Plaintiff, who is proceeding without counsel in this action, has requested leave to proceed

18   in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Setting aside Plaintiff’s

19   unwarranted commentary, his application in support of his request to proceed in forma pauperis

20   makes the showing required by 28 U.S.C. § 1915. Accordingly, the court grants Plaintiff’s

21   request to proceed in forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                    1
 1          Legal Standard – Subject Matter Jurisdiction and Legally Frivolous Filings

 2          A federal court has an independent duty to assess whether federal subject matter

 3   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

 4   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

 5   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

 6   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

 7   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

 8   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

 9   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

10   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of

11   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

12          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

13   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

14   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

15   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

16   490 U.S. at 327. To avoid dismissal for failure to state a claim, a complaint must contain more

17   than “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a

18   cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

19   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

20   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
21   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

22   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

23   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

24   at 678. When considering whether a complaint states a claim upon which relief can be granted,

25   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

26   (2007), and construe the complaint in the light most favorable to the plaintiff, see Papasan v.
27   Allain, 478 U.S. 265, 283 (1986).

28          Unless it is clear that no amendment can cure the defects of a complaint, a pro se plaintiff
                                                       2
 1   proceeding in forma pauperis is ordinarily entitled to notice and an opportunity to amend before

 2   dismissal. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) superseded on other grounds

 3   by statute as stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc); Franklin v.

 4   Murphy, 745 F.2d 1221, 1230 (9th Cir. 1984).

 5           Analysis

 6           Here, Plaintiff’s Complaint asserts both Federal Question Jurisdiction and Diversity

 7   Jurisdiction. However, Plaintiff does not list any particular federal statute on which he bases his

 8   complaint. Further, he lists his home address being in North Hollywood, Los Angeles, California,

 9   and is suing the State of California; thus, diversity jurisdiction does not appear to exist. Walters

10   v. U.S. Bank, N.A., 203 F. Supp. 3d 1055, 1057 (C.D. Cal. 2016) (“A person's domicile is her

11   permanent home, where she resides with the intention to remain or to which she intends to

12   return.”) (citing Kanter v. Warner–Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Therefore,

13   the Court has no jurisdiction to hear Plaintiff’s complaint, and must dismiss. Fed. R. Civ. P.

14   12(h)(3).

15           Additionally, the Court considers its obligation to construe a pro se complaint liberally. In

16   another section of his Complaint, Plaintiff contradictorily lists his state of residence as

17   “Wisconsin,” and asserts (in a conclusory fashion) that the amount in controversy is over

18   $75,000. Even accepting this alternate statement of domicile as true (and therefore accepting

19   diversity jurisdiction), Plaintiff’s complaint suffers from a more fundamental problem: his

20   statement of claim is wholly frivolous, provides no facts on which to base a controversy, and
21   appears designed for the single purpose of harassing Defendant. While true that the Complaint

22   lists a number of legal terms in the “statement of claim” section, Plaintiff’s assertions are

23   otherwise incognizable. (See ECF No. 1 at p. 4, asserting, among other things, that California is

24   violating “all of its laws.”).

25           In light of plaintiff’s pro se status, the Court finds it appropriate to grant Plaintiff an

26   opportunity to amend the complaint. The Court warns Plaintiff that further frivolous suits will be
27   subject to sanctions under Federal Rule 11, which bars any filing that “is not being presented for

28   any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
                                                         3
 1   of litigation.” Fed. R. Civ. P. 11(b)(1). All claims must be “warranted by existing law or by a

 2   nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new

 3   law.” Rule 11(b)(2). Finally, any factual contentions must have evidentiary support. Rule

 4   11(b)(3). Sanctions may include monetary penalties or dismissal with prejudice. See McHenry v.

 5   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal with prejudice of prolix,

 6   argumentative, and redundant amended complaint that did not comply with Rule 8(a) ); Nevijel v.

 7   North Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir. 1981)(affirming dismissal of amended

 8   complaint that was “equally as verbose, confusing, and conclusory as the initial complaint”);

 9   Corcoran v. Yorty, 347 F.2d 222, 223 (9th Cir. 1965) (affirming dismissal without leave to amend

10   second complaint that was “so verbose, confused and redundant that its true substance, if any,

11   [was] well disguised”).

12          If, after careful consideration, Plaintiff elects to file an amended complaint, it shall be

13   captioned “First Amended Complaint,” shall be typed or written in legible handwriting, shall

14   address the deficiencies outlined in this order, and shall be filed within 28 days of this order.

15   Therein, Plaintiff must write out the rights he believes were violated, the name of the person who

16   violated the right, exactly what that individual did or failed to do, how the action or inaction of

17   that person is connected to the violation of his right, and what specific injury he suffered because

18   of the other person’s conduct. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976). Each

19   claim of an alleged violation must be set forth in a separate count. Any amended complaint filed

20   by Plaintiff must conform to the requirements of Rule 8(a) of the Federal Rules of Civil
21   Procedure.

22          Alternatively, if Plaintiff determines that he is unable to amend his complaint in

23   compliance with Rule 11, he may file a notice of voluntary dismissal pursuant to Federal Rule of

24   Civil Procedure 41(a)(1)(A)(i); he should do so within 28 days of this order.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;
27          2. Plaintiff’s complaint is DISMISSED, but with leave to amend;

28          3. Within 28 days of this order, Plaintiff shall file either (a) a first amended complaint in
                                                       4
 1               accordance with this order, or (b) a notice of voluntary dismissal of the action without

 2               prejudice; and

 3          4. Failure to file either a first amended complaint or a notice of voluntary dismissal by

 4               the required deadline may result in the imposition of sanctions, including potential

 5               dismissal of the action with prejudice pursuant to Federal Rule of Civil Procedure

 6               41(b).

 7          IT IS SO ORDERED.

 8   Dated: July 29, 2019

 9

10

11
     bust.1342
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
